Title: From George Washington to Lafayette, 1 February 1784
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Mount Vernon 1st Feby 1784

At length my Dear Marquis I am become a private citizen on the banks of the Potomac, & under the shadow of my own Vine

& my own Fig tree, free from the bustle of a camp & the busy scenes of public life, I am solacing myself with those tranquil enjoyments, of which the Soldier who is ever in pursuit of fame—the Statesman whose watchful days & sleepless Nights are spent in devising schemes to promote the welfare of his own—perhaps the ruin of other countries, as if this Globe was insufficient for us all—& the Courtier who is always watching the countenance of his Prince, in hopes of catching a gracious smile, can have very little conception. I am not only retired from all public employments, but I am retireing within myself; & shall be able to view the solitary walk, & tread the paths of private life with heartfelt satisfaction—Envious of none, I am determined to be pleased with all. & this my dear friend, being the order for my march, I will move gently down the stream of life, until I sleep with my Fathers.
Except an introductory letter or two, & one countermanding my request respecting Plate, I have not written to you since the middle of Octobr by Genl Duportail. To inform you at this late hour, that the City of New York was evacuated by the British forces on the 25th of Novembr—that the American Troops took possession of it the same day, & delivered it over to the civil authority of the State—that good order, contrary to the expectation & predictions of G[enera]l Carleton, his Officers & all the loyalists, was immediately established—and that the harbour of New York was finally cleared of the British flag about the 5th or 6th of Decemr, would be an insult to your intelligence. And to tell you that I remained eight days in New York after we took possession of the City—that I was very much hurried during that time, which was the reason I did not write to you from thence—that taking Phila. in my way, I was obliged to remain there a week—that at Annapolis, where Congress were then, and are now sitting, I did, on the 23d of December present them my Commission, & made them my last bow—& on the Eve of Christmas entered these doors an older man by near nine years, than when I left them, is very uninteresting to any but myself. Since that period we have been fast locked up in frost & snow, & excluded in a manner from all kinds of intercourse, the winter having been, & still continues to be, extremely severe.
I have now to acknowledge, and thank you for your favors of

the 22d of July & 8th of September, both of which, altho’ the first is of old date, have come to hand since my letter to you of October. The accounts contained therein of the political & commercial state of affairs as they respect America, are interesting, & I wish I could add that they were altogether satisfactory; & the Agency, you have had in both, particularly with regard to the Free ports in France, is a fresh evidence of your unwearied endeavours to serve this Country; but there is no part of your Letters to Congress My Dear Marquis, which bespeaks the excellence of your heart more plainly than that, which contains those noble & generous sentiments on the justice which is due to the faithful friends & Servants of the public; but I must do Congress the justice to declare, that as a body, I believe there is every disposition in them, not only to acknowledge the merits, but to reward the services of the army: there is a contractedness, I am sorry to add, in some of the States, from whence all our difficulties on this head, proceed; but it is to be hoped, the good sense & perserverance of the rest, will ultimately prevail, as the spirit of meanness is beginning to subside.
From a letter which I have just received from the Governor of this State I expect him here in a few days, when I shall not be unmindful of what you have written about the bust, & will endeavour to have matters respecting it, placed on their proper basis.I thank you most sincerely My Dear Marqs for your kind invitation to your house, if I should come to Paris. At present I see but little prospect of such a voyage, the deranged situation of my private concerns, occasioned by an absence of almost nine years, and an entire disregard of all private business during that period, will not only suspend, but may put it forever out of my power to gratify this wish. This not being the case with you, come with Madame la Fayette & view me in my domestic walks—I have often told you, & I repeat it again, that no man could receive you in them with more friendship & affection than I should do; in which I am sure Mrs Washington would cordially join me. We unite in respectful compliments to your Lady, & best wishes for your little flock. With every sentiment of esteem, Admiration & Love, I am, My Dr Marqs Your Most Affecte friend

G: Washington

